 




Exhibit 10.20
(jsbg) [g02989g02989c01.gif]
     This Consulting Agreement (“Agreement”) shall commence upon the 5th day of
June 2006 (the Effective Date), between Jones-Sagansky Broadcast Group, LLC
(“JSBG”), a Delaware Limited Liability Company, and Coconut Palm Acquisition
Corporation (“Coconut Palm”), a company that is publicly traded over-the-counter
and is based in Boca Raton, Florida.
     WHEREAS, Coconut Palm has publicly announced it’s intent to acquire Equity
Broadcasting Corporation, and JSBG has expressed an interest in providing
certain media advisory services on a consulting basis in regard to this
transaction, and matters relating thereto; and Coconut Palm desires to utilize
the services of JSBG; THEREFORE, in consideration of the premises thereto, the
mutual promises contained herein, and other valuable consideration the receipt
and adequacy of which hereby are acknowledged, the parties agree as follows:
1. Responsibilities. Commencing upon the Effective Date and continuing for a
period of sixty (60) days, JSBG shall provide media advisory and due diligence
related services to Coconut Palm in regard to its announced Equity Broadcasting
Corporation acquisition, and shall be available for consultation with Coconut
Palm management on an as needed basis for such purposes. In consideration for
JSBG’s services, Coconut Palm shall pay to JSBG the sum of one hundred thousand
dollars ($100,000.00) payable upon the Effective Date. Additionally, Coconut
Palm shall pay to JSBG a success fee (the Success Fee) in the amount of one
hundred fifty thousand dollars ($150,000) upon the closing day of Coconut Palm’s
acquisition of Equity Media Corporation.
2. Expenses. Coconut Palm will provide reimbursement of air travel expenses and
hotel accommodations to JSBG for pre-approved business travel pertaining to this
engagement as may be required from time-to-time through the term of the
Agreement. Coconut Palm will not be required to reimburse JSBG for non-travel
related expenses other than professional fees that typically include legal, tax,
and other professional advisers, should they be engaged with Coconut Palm’s
prior consent. JSBG will provide Coconut Palm with reasonably detailed
documentation to support all travel related expenses to be reimbursed by Coconut
Palm. Reimbursable expenses will be charged as incurred and are payable upon the
receipt by Coconut Palm of an invoice from JSBG setting forth such expenses.
3. Independent Contractor Status. JSBG is, and will perform all services under
this Agreement as, an independent contractor. JSBG is not an employee, agent or
affiliate of Coconut Palm, and, as such, JSBG shall have and maintain complete
control over, and be responsible for, all actions and operations. JSBG shall not
be, represent itself as, act as, purport to act as, or be deemed to be, an agent
or affiliate of

 



--------------------------------------------------------------------------------



 




COCONUT PALM CONSULTING AGREEMENT
Page 2
Coconut Palm. This Agreement shall not be deemed to create any form of business
organization between JSBG and Coconut Palm. JSBG does not have, and shall not
hold itself out as having, any right, power or authority, express or implied, to
assume or create any contract or other obligation or responsibility for or on
behalf of Coconut Palm.
4. Taxes. The payment to be made to JSBG under paragraph 1 of this Agreement has
been established on the basis that JSBG is an independent contractor. JSBG, at
its sole cost and expense, shall pay and be fully liable and responsible for any
and all taxes, (“Taxes”) relating to any and all fees paid hereunder.
5. Indemnification. Coconut Palm agrees to indemnify and hold harmless from and
against any and all claims, demands, judgments, damages, loss, liability, costs,
expenses, including attorney’s fees and costs, interest, payments, or penalties,
incurred as a result of any dispute, claim or controversy resulting from, or
pertaining to, its announced transaction to acquire Equity Media Corporation.
6. Information. JSBG agrees that all information provided by Coconut Palm
(“Information”) — whether written, oral, visual, electronic or otherwise — as
well as all extracts, variations, extensions, compilations, analysis, studies
and derivatives thereof (“Derivatives”) are proprietary and confidential to, and
owned by Coconut Palm. JSBG shall receive and keep confidential all the
Information furnished or otherwise disclosed by Coconut Palm or any of its
representatives. At any time upon request by Coconut Palm, JSBG shall deliver to
Coconut Palm all originals and copies of the Information and Derivatives in
whatever form provided to JSBG by Coconut Palm or its representatives, or shall
destroy all Information and Derivatives and provide Coconut Palm with an
affidavit of having done so, upon request.
7. Rights and Obligations. The rights and obligations of the parties hereunder
shall be governed by, construed and enforced in accordance with the laws of the
State of Florida applicable to contracts made and performed in Florida. This
Agreement constitutes the full and entire agreement between and among the
parties with respect to the entire subject matter hereof and supersedes any and
all prior or contemporaneous agreements and discussions, whether written or
oral, express or implied, all of which are merged herein. This Agreement may be
amended only by a subsequent agreement in writing signed by each of the parties
hereto. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original; however, all such counterparts shall
constitute but one and the same instrument with the effective date hereof being
October 5th, 2006. A facsimile signature to this Agreement shall be deemed to be
and may be relied upon as an original. Likewise, telecopy transmission by the
executing party of an executed counterpart of this Agreement shall be deemed
delivery of an original, executed counterpart.
8. Limitation of Liability. JSBG and its affiliates will not be liable to
Coconut Palm or any of its affiliates in connection with this engagement except
to the extent of JSBG’s gross negligence, bad faith, fraud, recklessness,
intentional wrongdoing, or material breach of JSBG’s obligations under this
Agreement, and Coconut Palm agrees

 



--------------------------------------------------------------------------------



 




COCONUT PALM CONSULTING AGREEMENT
Page 3
not to commence any action against JSBG or its affiliates in connection with
this engagement or Agreement unless such action is based on such factors.
9. Actions. In the event of any action, suit or proceeding to enforce this
Agreement or any of its terms, a prevailing party shall be entitled to recover
its reasonable attorneys’ fees and costs.

            AGREED TO AND ACCEPTED:


COCONUT PALM ACQUISITION CORPORATION
      /s/ Richard Rochon       By: Richard
Rochon                              Date      Chairman & Chief Executive
Officer        JONES-SAGANSKY BROADCAST GROUP, LLC
      /s/ Earl L. Jones, Jr.       By: Earl L. Jones,
Jr.                              Date      Chairman & Chief Executive Officer   

 